Citation Nr: 1713144	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for anxiety, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jonathan M. Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board issued a decision which denied the Veteran's claims. The Veteran timely appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand, the Court issued       a March 2012 Order vacating the Board's June 2011 decision and remanding this matter for additional consideration.

In September 2012, the Board remanded this matter for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disability and for anxiety.  He attributes these disabilities to his military service.  Alternatively, he claims they were caused or permanently aggravated by his service-connected disabilities.

Pursuant to Board's September 2012 remand, the RO obtained medical opinions in October 2014.  

October 2014 Disability Benefits Questionnaire (DBQ) medical opinion which stated that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  Unfortunately, this opinion does not address whether the Veteran's current cervical spine disability was aggravated by his service-connected disabilities as requested by the Board's September 2012 remand.  

In similar fashion, the RO obtained an October 2014 DBQ medical opinion indicating that the Veteran's current neuropsychiatric disorder was less likely      than not incurred in or caused by his military service.  This opinion, however, does not address whether this condition was caused by or aggravated by the Veteran's service-connected disabilities as requested by the Board's September 2012 remand.  

Under these circumstances, additional examinations and opinions are warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his cervical spine disability and psychiatric disorder.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, schedule a VA examination of the cervical spine to determine if he currently has any current cervical spine disability related to his military service or caused or aggravated by service-connected disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination. 


Based on the clinical examination and review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the diagnosed cervical spine disability it is etiologically related to his active service, to include wearing heavy equipment on his head and neck such as a helmet, goggles and gasmask.  The examiner should explain why or why not, to include addressing the opinion to that effect by the Veteran's chiropractor in June 2010.

b. If not related to service, is it at least as likely as not that the diagnosed cervical spine disability was caused by his service-connected lumbar spine disability.  The examiner should explain why or why not, to include addressing the private chiropractor's opinion in February 2012 that low back pain can cause tension, muscle spasm and headaches on the cervical and thoracic areas. 

c. If not caused by the service-connected lumbar spine disability, is it at least as likely as not that the cervical spine disability has been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by the lumbar spine disability.  Please explain why or       why not, to include addressing the private chiropractor's opinion in February 2012 that low back pain can cause tension, muscle spasm and headaches on the cervical and thoracic areas. 

d. If the cervical spine disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation beyond   the baseline level of cervical spine disability, if possible.  A complete rationale for all opinions expressed should be provided.

3.  After completion of the foregoing, schedule a VA psychiatric examination to determine if he has a current psychiatric disorder that is related to service or service-connected disability.  Any indicated diagnostic tests    and studies must be accomplished.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination and review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability arose in or is etiologically related to his active service, to include his report of anxiety in July 2003.  The examiner should explain why or why not.

b. If not related to service, is it at least as likely   as not that the diagnosed psychiatric disability was caused by his service-connected disabilities (migraine headaches, peripheral vestibular disorder, lumbar spine disability, left lower extremity radiculopathy, and gastroesophageal reflux disease).  The examiner should explain why or why not, to include addressing the private chiropractor's opinion in February 2012 that low back pain can cause emotional stress.  

c. If not caused by the service-connected disabilities, is it at least as likely as not         that the psychiatric disability has been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by service-connected disabilities.  The examiner     should explain why or why not, to include addressing the private chiropractor's opinion in February 2012 that low back pain can cause emotional stress.  

d. If the diagnosed psychiatric disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation beyond the baseline level of psychiatric disability, if possible.  A complete rationale for all opinions expressed should be provided

4.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






